DETAILED ACTION
This is in response to amendment filed on March 12, 2021. Claims 1-18 are pending this application.
Response to Arguments
Applicant’s arguments regarding the amended limitations that are added to independent claims 1, 7 and 13 “generating a user interface including an applications definition panel, an objects definition panel and a properties definition panel, the user interface enabling selections which cause linkage of an application displayed in the applications definition panel, an object data structure displayed in the objects definition panel and a property displayed in the properties definition panel” (response 3/12/2021, pages 9-11) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 7 and 13, the closest art, Andersen et al. (US 6640231 B1) disclose generating configuration tables representative of applications (Fig.1 and Fig.3, S1500 of Fig.4; col.2, lines 17-41; col.12,line 41 to col.13, line 21 and col. 25, lines 43-54, Andersen, i.e., generator integrated ontology development “application” that generating EDB-table definitions), each application comprising one or more object data structures (col.2, lines 17-41, Andersen, i.e., ontology database including hierarchy of categories which denote classes of objects, in particularly, generating deductive database by management ontology system including OMS ontology of categories’ hierarchy from object class generated and computed by generation application), wherein each of the one or more object data structures is linked to at (Fig.1; col.2, lines 17-41, Andersen, i.e., generator 12 linked to staging database such as RDBMS 16 or  DDB/KBDB 17) and comprises at least one property defining available data for the object data structure in the at least one staging database (Fig.1; col.3, lines 44-67 and col.13, lines 28-42, Andersen, i.e. WFS semantic for ontology including property for object, which defined schema object of the database); providing the tables to a computer-based controller (controller 13A-13B, Fig.1, Andersen); by the controller: from time to time and for at least one object data structure (Fig.2 and col.13, lines 9-63, Andersen), obtaining data from the at least one staging database (Fig.6, S310, Andersen, i.e., selecting CNF to convert original CNF into implication for formula); translating the data from the at least one staging database into a semantic data format to provide semantic data (Fig.6, S340 and col.19, line 65 to col. 20, line 61, Andersen, i.e., converting “translating or transforming” original CNF into implication for formula, in light of specification paragraphs [0006] and [0027], read on the claimed “translating the data”); storing the semantic data in a semantic database (Fig.1; col.3, lines 44-67, Andersen, i.e., storing the ontology including semantic data in database KBDB); by a computer-based web server (server “generator” 12, Fig.1, Andersen): obtaining, from the semantic database, requested semantic data corresponding to instances of at least a portion of the one or more object data structures for an application (col.15, lines 20-35, Andersen, i.e., selecting set of normal form version CNF “object” associated with literals “semantic data” for conversion); and providing, to a user device, the at least one user interface based on the requested semantic data for display on the user device (Fig.2, Fig.3 and col.13, lines 43 to col.14, line-11 and col.20, lines 54-67, Andersen, i.e., resulting application program interface “API” and allowing user to review). 
(¶[0006],[0064] and [0109], Khasnis).
Nack (US 9,046,979) discloses a system which can generate a graphical user interface. (column 1, lines 20-21). Nack further discloses that a panel can be generated as part of the graphical user interface (column 2, lines 63-64).
Cohen (US 7,673,340) discloses a system which analyzes trends in user behavior for the purpose of generating recommendations for improving customer service. (See, e.g., Cohen, column 1, lines 15-23; column 3, lines 8-23; Abstract.). Cohen discloses to generate and view reports of these trends on a user interface. (See, e.g., id. at column 4, lines 11-24.). Cohen also discloses the use of various panels for setting and viewing the reports. (See, e.g., id. at column 5, line 25 to column 6, line 14.)
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Zimmerman (US 2017/0372068 A1) discloses METHOD TO IDENTIFY KNOWN COMPILERS FUNCTIONS, LIBRARIES AND OBJECTS INSIDE FILES AND DATA ITEMS CONTAINING AN EXECUTABLE CODE.
2. Karnam et al. (US 20110191380 A1) disclose METHOD TO SEND A SHORT MESSAGE SERVICE (SMS) CAMPAIGN TO A RELATED OBJECT BY SELECTING THE BASE OBJECT.
3. Shitrit (US 2008/0163165 A1) disclose METHOD AND FRAMEWORK FOR OBJECT CODE TESTING.
4. Warren et al. (US 2007/0027905 A1) disclose Intelligent SQL generation for persistent object retrieval.
5. Pingree (US 2015/0213129 A1) discloses METADATA MANAGEMENT CONVERGENCE PLATFORMS, SYSTEMS AND METHODS.
6. Kruse et al. (US 2005/0216497 A1) discloses Uniform financial reporting system interface utilizing staging tables having a standardized structure.

8. Drepper (US 2007/0169027 A1) discloses Methods and systems for complete static analysis of software for building a system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

June 12, 2021